Citation Nr: 1204985	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-24 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 29, 1994, for the grant of service connection for right (dominant) ulnar neuropathy, with mild claw hand deformity and hypesthesia of the ring and little fingers, and loss of use of the right (dominant) hand, status post total elbow arthroplasty.

2.  Entitlement to an effective date prior to August 29, 1994, for the grant of service connection for a right elbow disability.  

3.  Whether a May 1995, Regional Office decision granting service connection for  right ulnar neuropathy and a right elbow disability and assigning an effective date of August 29, 1994, was clearly and unmistakably erroneous.  

4.  Entitlement to an initial rating in excess of 10 percent for a post-operative scar of the right knee.

5.  Entitlement to an initial compensable rating for osteoarthritis of the right knee with meniscus tear status post medial meniscectomy.  


REPRESENTATION

Appellant represented by:	Joe G. Durrett, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

The issues of whether a May 1995, Regional Office decision granting service connection for right ulnar neuropathy and a right elbow disability and assigning an effective date of August 29, 1994, was clearly and unmistakably erroneous,  entitlement to an initial rating in excess of 10 percent for a post-operative scar of the right knee, and entitlement to an initial compensable rating for osteoarthritis of the right knee with meniscus tear status post medial meniscectomy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was advised in a letter dated November 13, 1962, that he should submit evidence showing continuity of the claimed right elbow disability.  He was informed that his claim would be denied if he did not submit the requested evidence within sixty days.  No further evidence was submitted.  

2.  The Veteran submitted a claim of entitlement to service connection for a right arm and elbow disability on August 24, 1994.  The claim was received at the RO on August 29, 1994.    

3.  Service connection for right (dominant) ulnar neuropathy, with mild claw hand deformity and hypesthesia of the ring and little fingers and a right elbow disability were granted in a May 1995 rating decision with an effective date of August 29, 1994.  

4.  The Veteran filed a claim dated February 26, 2008, for an earlier effective date for his service-connected right ulnar neuropathy and a right elbow disability.  The claim was received at the RO on February 26, 2008.   


CONCLUSION OF LAW

The claims of entitlement to an effective date prior to August 29, 1994, for the award if service connection for right (dominant) ulnar neuropathy, with mild claw hand deformity and hypesthesia of the ring and little fingers, and loss of use of the right (dominant) hand, status post total elbow arthroplasty and a right elbow disability are dismissed.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran Claims Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), with implementing regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a) (2011), describes VA's duty to notify and assist claimants in substantiating claims for VA benefits.

The notice requirements of the VCAA require VA to notify the Veteran of any evidence that is necessary to substantiate his claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Board notes that the RO issued an evidence development letter dated in March 2008, in which the RO advised the Veteran of the evidence needed to substantiate his claims for earlier effective dates.  The Veteran was also advised of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA. The Veteran was further advised to inform the RO if there was any other evidence or information that he believes pertains to his claims.  Additionally, the Veteran was told of the criteria for assigning an effective date.  See Dingess/Hartman, supra.  Thus, the Board finds that VA has satisfied the notification requirements of the VCAA.

Moreover, the Board notes that in a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Veteran is seeking an effective date earlier than August 29, 1994, for the award of service connection for right (dominant) ulnar neuropathy, with mild claw hand deformity and hypesthesia of the ring and little fingers, and loss of use of the right (dominant) hand, status post total elbow arthroplasty and a right elbow disability.  The Board has carefully considered the Veteran's contentions, but finds that they do not provide a basis upon which to award an earlier effective date. 

The Veteran originally filed a claim for a right elbow disability in March 1962.  In a November 1962 letter, the Veteran was advised that he should submit evidence showing continuity of the claimed right elbow disability.  He was informed that his claim would be denied if he did not submit the requested evidence within sixty days.  No further evidence was submitted and the claim was apparently denied.  The Veteran did not appeal the denial. 

The Veteran filed a claim for right ulnar neuropathy and a right elbow disability in August 1994.  By a May 1995 rating decision, the Veteran was granted service connection for right ulnar neuropathy and awarded a 10 percent disability and a right elbow disability and awarded a 60 percent rating both effective August 29, 1994.  The Veteran appealed the rating assigned for the right ulnar neuropathy; however, he did not express disagreement with the effective date for either the right elbow or right ulnar neuropathy disabilities at that time.  

The Veteran filed a claim for an earlier effective date in February 2008.  He averred that the effective date of the award of service connection for his service-connected right ulnar neuropathy and right elbow disability should be the date he filed his claim in 1962.   

The Veteran testified at a Board hearing in June 2011.  He indicated that he initially filed a claim for his elbow disability in 1962.  He stated that he never heard from VA after filing the claim and thereafter filed another claim for compensation in August 1994.  The Veteran testified that he was not aware that the RO sent him a letter dated in November 1962 requesting additional evidence until he obtained a copy of his claims file in 2004.  He stated that he never received a formal denial of his claim filed in 1962.    

In August 2006, the United States Court of Appeals for Veterans Claims (Court) handed down Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In that three-judge precedential decision, the Court held that where a rating decision which established an effective date for an increased rating becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  In essence, the Court in Rudd held that there is no "freestanding" earlier effective date claim which could be raised at any time.  See Rudd, 20 Vet. App. at 299.

Based on the precedential Court decision in Rudd, the Board finds that the Veteran's earlier effective date claims for service connection for right ulnar neuropathy and a right elbow disability must be dismissed.  The Veteran did not appeal the May 1995 decision which granted service connection for right ulnar neuropathy and a right elbow disability to the Board, and the RO's decision thus became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011) [in general, unappealed RO decisions are final].

If the Veteran believed that the RO's assignment of an effective date for service connection of right ulnar neuropathy and a right elbow disability was incorrect, his proper recourse was to perfect an appeal to the Board.  Because the Veteran did not appeal, that aspect of the RO's decision became final.  That being the case, the Veteran is left with only one option in his attempt to obtain an earlier effective date: a claim alleging that the RO's original decision in 1995 which assigned the effective date contained CUE.  See 38 C.F.R. § 3.105(a) (2011).  In this case, the Veteran alleged CUE in the 1995 decision by a claim dated in June 2004.  The CUE allegations claim will be addressed in the remand below.  

In summary, under the undisputed facts of this case, there is no legal entitlement to an effective date earlier than August 29, 1994, for the award of service connection for right ulnar neuropathy and a right elbow disability.  Based on the procedural history of this case, the Board has no alternative but to dismiss the appeal without prejudice to the Veteran's CUE claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement).


ORDER

Entitlement to an effective date prior to August 29, 1994, for the grant of service connection for right (dominant) ulnar neuropathy, with mild claw hand deformity and hypesthesia of the ring and little fingers, and loss of use of the right (dominant) hand, status post total elbow arthroplasty is denied.

Entitlement to an effective date prior to August 29, 1994, for the grant of service connection for a right elbow disability is denied.  


REMAND

A review of the claims file reflects that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

With regard to the increased rating claims, the Veteran has averred that his knee continues to deteriorate.  The Veteran was last afforded a VA examination to assess his right knee disability in March 2010.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to rate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Consequently, the Veteran should be scheduled for an exam to assess the current nature and severity of the service-connected right knee disability and post-operative scar.  

VA outpatient treatment records dated through December 2009 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated after December 2009 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the CUE claim, in March 2005, the Veteran expressed disagreement with a September 2004 rating decision which determined that CUE was not shown in the May 1995 rating decision which granted service connection for right ulnar neuropathy and a right elbow disability and assigned an effective date of August 29, 1994, for both disabilities.  However, the RO did not issue a statement of the case with regard to the issues of entitlement to an earlier effective date for right ulnar neuropathy and a right elbow disability based on CUE.     

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action: 

1.  Obtain any VA outpatient treatment records for the period from December 2009 to the present, which have not already been associated with the claims file.  Any other pertinent records identified by the Veteran should also be requested and associated with the claims file, if available. 

2.  Schedule the Veteran for a VA examination to assess his right knee disability and post-operative scarring.  All necessary tests and studies, including range of motion studies, should be conducted.  The report should discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.  The examiner should specifically address the Veteran's functional loss due to flare ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  The examiner should describe the post-operative scar in detail.  Any symptoms or additional functional loss due to scarring should be specifically noted.  A complete rationale for any opinion expressed must be provided.

3.  Issue a statement of the case which addresses whether a May 1995, Regional Office decision granting service connection for right ulnar neuropathy and a right elbow disability and assigned an effective date of August 29, 1994, was clearly and unmistakably erroneous.  

4.  Then, readjudicate the increased rating claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


